Plaintiff brought this action to recover from defendant corporation $608.57. The individual defendants were sued as stockholders of defendant. After demurrer, made on the general ground only, had been interposed and overruled, all of the defendants defaulted and judgment *Page 32 
was entered by the clerk. The judgment asked against F. J. Stilson was for $202.89, and as entered by the clerk was for the sum of $214.73. This judgment was erroneously entered because of the fact that the superior court was without jurisdiction to entertain the claim as against this defendant for an amount less than $300. Defendant Mary E. Stilson was sued for the sum of $405.68 and the judgment entered against her was for the sum of $429.34 and $8 costs. This sum was $23.66 in excess of the demand of the complaint.
The judgment as to defendant corporation is affirmed; the judgment as to defendant Fielding J. Stilson is reversed; the judgment as to defendant Mary E. Stilson is ordered to be modified by subtracting therefrom the sum of $23.66, and as so modified it is affirmed, this defendant to recover any costs she may have incurred on this appeal.
Allen, P. J., and Shaw, J., concurred.